0 R | GB ENA Bt m-00002-89 Document 5 Filed 01/04/21 Page1of1 PagelD 3
IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF TEXAS

 

 
 
 
 
 

FORT WORTH DIVISION
US DISTRICT COU
UNITED STATES OF AMERICA ; NORTHERN. DI S| re OU T XAS
vy, No. 4:21-MJ-002 I LED
JESUS RAUL GARCIA-ARREDONDO (01) IA |
N - 4 2024

    

 
  

GOVERNMENT’S MOTION FOR PRETRIAL DETENTION

 

The United States moves for pretrial detention of the defendant pursuant to 18 U.S.C. §§ 142¢e an
1. Eligibility of Case: This case is eligible for a detention order because the cage inva
Crime of violence [18 U.S.C. § 3156] \ y
Maximum sentence of LIFE imprisonment or death ‘-
Controlled Substance offense punishable by 10 or more years
Felony with 2 prior convictions in above categories

Felony involving a minor victim

Felony involving the possession or use of a firearm, destructive device, or other dangerous weapon
Felony involving a failure to register under 18 U.S.C. § 2250

Serious risk that the Defendant will flee

Serious risk that Defendant will obstruct justice

O00

deDUL

OROOOOO

2. Reason for Detention. The Court should detain the Defendant because there are no conditions of release which

would reasonably assure:
Defendant's appearance as required {1 The safety of the community [] The safety of another person

4

3. The United States will not invoke the rebuttable presumption against the Defendant because: there is probable cause
to believe that the Defendant has committed:
A Controlled Substance Offense punishable by 10 or more years imprisonment
A firearms offense under Title 18, United States Code, Section 924(c)
A federal crime of terrorism punishable by 10 or more years imprisonment
A Felony -listed in 18 U.S.C. § 3142(e) - involving a minor victim
A Felony involving a failure to register under 18 U.S.C. § 2250
The Defendant has previously been convicted of an offense described in 18 USC § 3142(f)(1) which was committed
while the Defendant was released on bond pending trial for any offense and less than 5 years have elapsed since the
latter of the defendant’s conviction or date of release from imprisonment for such conviction.

OOOO0OO

4. Time for Detention Hearing. The United States requests the Court to conduct the detention hearing
C1 atthe Defendant's first appearance J] After acontinuance of _3_ days.

Respectfully Submitted,

ERIN NEALY COX

OY

P.J.MEITL C7

Assistant United States Attorney
District of Columbia Bar No. 502391
Virginia Bar No. 73215

1100 Commerce Street, Third Floor
Dallas, Texas 75242-1699
Telephone: 214-659-8680

Facsimile: 214-659-8812

CERTIFICATE OF SERVICE

I certify that a true and correct copy of the above pleading was this day served upon the Defendant or his counsel of
record in accordance with the provisions of Rule 49 of the Federal Rules of Criminal Procedure.

DATE: January 4, 2021 be) 4

P.J.MEITL
Assistant United States Attorney

» U.S. DISTRICT COURT
——_

 
